

EXHIBIT 10.7
FIRST AMENDMENT TO AMENDED AND RESTATED PROPERTY MANAGEMENT AND LEASING
AGREEMENT
THIS FIRST AMENDMENT TO AMENDED AND RESTATED PROPERTY MANAGEMENT AND LEASING
AGREEMENT (this “Amendment”), is made and entered into as of August 27, 2020, by
and among AMERICAN FINANCE TRUST, INC., a Maryland corporation (the “Company”),
AMERICAN FINANCE OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
(the “OP”), and AMERICAN FINANCE PROPERTIES, LLC, a Delaware limited liability
company (the “Manager”).


WHEREAS the parties hereto entered into that certain Amended and Restated
Property Management and Leasing Agreement, dated of September 6, 2016 (the
“Agreement”); and


WHEREAS, the parties wish to amend the Agreement as provided herein.


NOW, THEREFORE, in consideration of the mutual promise contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree to amend the Agreement as follows:


1.Definition of “Properties”. The defined term “Properties” set forth in Section
1.16 of the Agreement is hereby deleted in its entirety and replaced as follows:


1.13. “Properties” means all real estate properties owned, directly or
indirectly, by the Owner and all tracts as yet unspecified but to be acquired by
the Owner containing income-producing Improvements or on which the Owner will
develop or rehabilitate income-producing Improvements; provided, however, that
“Properties” as defined herein shall exclude any Property that is (i) expressly
subject to a separate property management agreement with Manager; or (ii)
acquired after the Effective Date that is (x) not a triple or double net leased
Property similar to any of the properties currently owned by Company immediately
prior to the Effective Date or (y) an existing anchored, stabilized core retail
Property, such as a power center or lifestyle center.
2.Miscellaneous. Except as expressly modified hereby the terms of the Agreement
shall remain in full force and effect as written. Any capitalized term used in
this Amendment and not otherwise defined herein, shall have the meaning ascribed
to such term in the Agreement. This Amendment may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become a binding agreement when one or more counterparts have been signed
by each of the parties and delivered to the other party. Signatures on this
Amendment which are transmitted by electronically shall be valid for all
purposes, however any party shall deliver an original signature of this
Amendment to the other party upon request.


[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Amended and Restated Property Management and Leasing Agreement as of the day and
year first set forth above.
AMERICAN FINANCE TRUST, INC.


By:    /s/ Michael Anderson
Name: Michael Anderson
Title: Authorized Signatory


AMERICAN FINANCE OPERATING PARTNERSHIP, L.P.
By:    American Finance Trust, Inc.
its General Partner


By:    /s/ Michael Anderson
Name: Michael Anderson
Title: Authorized Signatory


AMERICAN FINANCE PROPERTIES, LLC


By:    /s/ James Tanaka
Name: James Tanaka
Title: Authorized Signatory



